Citation Nr: 0608062	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-26 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for an eye condition 
due to exposure to ionizing radiation.

4.  Entitlement to service connection for residuals of 
asbestos exposure.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1962 to July 1966, and from December 1972 to January 
1989.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claims for service 
connection for an acquired psychiatric disability (to include 
PTSD), diabetes mellitus, an eye condition due to exposure 
ionizing radiation, and residuals of asbestos exposure.  

Per the veteran's request, a hearing before the Board was 
scheduled in April 2005, but he failed to appear for it.  He 
has not explained his absence; and, although he indicated he 
wished to reschedule the hearing, he did not submit a written 
request to do so.  Thus, his appeal will be processed as if 
he withdrew his hearing request.  38 C.F.R. § 20.704(d) 
(2005).

With regard to the veteran's claim for service connection for 
residuals of asbestos exposure, further development of the 
evidence is needed before the Board can make a decision.  So 
this issue is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  With 
regard to the remaining issues, the Board will address the 
merits of his claims.  


FINDINGS OF FACT

1.  The veteran received the Combat Action Ribbon indicating 
that he engaged in combat with the enemy.

2.  The veteran complained of frustration and anxiety during 
service and was treated with Librium.

3.  Schizophrenia and PTSD have been diagnosed and medically 
attributed to the veteran's service.  

4.  The veteran served in the Republic of Vietnam in February 
and March 1973, and has been diagnosed with diabetes 
mellitus.

5.  The medical evidence of record indicates the veteran does 
not currently have an eye condition other than refractive 
error.

 
CONCLUSIONS OF LAW

1.  The veteran's psychiatric disorder, to include PTSD, was 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.159, 3.303, 3.304(d) (2005).

2.  The veteran's diabetes mellitus is presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1113, 1116, 
1131, 1154(b), 5103A, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.159, 
3.303, 3.304(d), 3.307, 3.309.

3.  The veteran does not currently have an eye disability 
that is a residual of a disease or injury incurred or 
aggravated during service, including due to exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1154(b), 5103A, 5107; 
38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.304(d), 3.307, 3.309, 
4.9.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations 

As an initial procedural matter, the Board notes that 
additional evidence has been received since the RO issued its 
most recent supplemental statement of the case (SSOC) in 
October 2004.  This evidence includes the veteran's DD Form 
215, which indicates he received the Combat Action Ribbon, a 
response from the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly known as the Center for 
Unit Records Research (CURR)), Internet research relating to 
the Combat Action Ribbon, a copy of a Discharge Summary from 
a VA Medical Center (VAMC), proof that he received combat pay 
in March 1973, and an entire copy of his military personnel 
file (copy of his personnel file had been received prior to 
the October 2004 SSOC, but portions of it were illegible). 

Generally, the Board cannot consider additional evidence that 
has not been initially considered by the RO unless it obtains 
a waiver from the veteran to do so.  
38 C.F.R. § 20.1304(c); see also, Disabled American Veterans 
(DAV) v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 
(Fed. Cir. 2003).  In this case, however, the additional 
evidence pertains to his claims for service connection for an 
acquired psychiatric disorder, PTSD, and diabetes mellitus.  
Since the Board is granting these claims in full, there is no 
need to remand these issues to the RO for consideration of 
this additional evidence.  See 38 C.F.R. § 20.1304(c).  And 
since the additional evidence does not pertain to his claim 
for service connection for an eye condition, which the Board 
is denying, a remand to the RO for this issue is also 
unnecessary.  


Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

With regard to the veteran's claims for service connection 
for an acquired psychiatric disorder (to include PTSD) and 
diabetes mellitus, since the Board is granting these claims 
in full, there is no need to discuss whether there has been 
compliance with the notice and duty to assist provisions 
of the VCAA because, even if there has not been, it is merely 
inconsequential and, therefore, at most harmless error.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  See, too, Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 
18 Vet. App. 112, 120 - 21 (2004) (Pelegrini II) (withdrawing 
its' decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I)).

Turning to the veteran's claim for service connection for an 
eye condition, VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini II, 18 Vet. App. at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The RO sent the veteran VCAA notice letters regarding this 
claim in April 2002, including a separate letter requesting 
specific information relating to his radiation exposure.  
These letters provided him with notice of the evidence 
necessary to support his claim that was not on record at the 
time the letter was issued, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  In addition, the RO's October 2004 SSOC also 
specifically requested that he submit any evidence in his 
possession pertaining to this claim.  Thus, the content of 
these letters and the October 2004 SSOC provided satisfactory 
VCAA notice in accordance with 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b)(1), and Pelegrini II.

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) also held that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II, 18 Vet. App. at 119-
120.  In this case, VCAA notice was provided in April 2002, 
so before the RO's initial decision concerning this claim in 
February 2003.  So this was in accordance with the preferred 
sequence of events (VCAA letter before initial adjudication) 
specified in Pelegrini II.  

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), and his personnel records.  
In addition, his VA outpatient treatment (VAOPT) and 
inpatient treatment records were obtained along with private 
medical records from various health care providers.  And as 
mentioned, he failed to report for his scheduled hearing - 
thereby declining his opportunity to provide oral testimony 
in support of his claims.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Governing Statutes and Regulations

General Provisions for Establishing Entitlement to Service 
Connection

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This 
requires a finding that there is a current disability that 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In this case, the veteran has also raised theories of 
entitlement based on provisions in the law that allow for 
certain presumptions for combat veterans, veterans exposed to 
herbicide agents (i.e. Agent Orange), and ionizing radiation.  
These provisions are discussed in further detail below.  But 
notwithstanding these provisions relating to presumptive 
service connection, the United States Court of Appeals for 
the Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).


PTSD

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).  

Pursuant to the holdings in Pentecost and Suozzi, there does 
not need to be corroboration of each and every detail of the 
veteran's personal participation in the alleged combat 
activity in Vietnam.  Rather, the mere fact that his unit was 
involved in that combat activity is reason enough, alone, to 
presume that he experienced the type of stressor alleged in 
that capacity.  Thus, his combat stressor must be conceded, 
particularly when all reasonable doubt is resolved in his 
favor concerning this.  See 38 C.F.R. §3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


Exposure to Herbicide Agents (i.e. Agent Orange)

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309 (e).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed under 
§ 3.309(e), which includes diabetes mellitus, will be 
service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 
§ 3.307(d) are also satisfied.

In order to be service-connected under 38 C.F.R. § 3.309(e), 
the diseases listed shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
choracne of other acneform disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
.


Exposure to Ionizing Radiation

For veterans who were exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such exposure may be established in one 
of three different ways.  First, there are certain types of 
cancer that are presumptively service-connected.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. 
§ 3.309(d).  

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" that will be service-connected, provided that 
certain conditions specified in that regulation are met.  
Other "radiogenic" diseases, such as any form of cancer 
listed under 
38 C.F.R. § 3.311(b)(2), found 5 years or more after service 
in an ionizing radiation exposed veteran, may be service-
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service. 

Third, as mentioned above, direct service connection can be 
established by showing that the disease was incurred during 
or aggravated by service.  See Combee, 34 F.3d at 1045 (Fed. 
Cir. 1994).  




Benefit of the Doubt Doctrine

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany 
v. Brown, 9 Vet App. at 519.  See also Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA simply restated 
what existed in section 5107 regarding the benefit-of-the-
doubt doctrine" and does not mandate a discussion of all lay 
evidence of record.)


Legal Analysis

Entitlement to Service Connection for an Acquired 
Psychiatric Disability, to Include PTSD

The veteran's SMRs indicate he complained of frustration and 
anxiety in 1979 and was given Librium (a drug used primarily 
to treat anxiety).  The doctor, however, noted that he 
believed his level of anxiety and frustration was normal.  He 
continued taking Librium during service, but all his 
psychiatric evaluations were reported as "normal" - 
including the December 1988 evaluation given prior to his 
retirement.

After retiring from military service, the medical records 
indicate the veteran was treated for severe alcohol 
dependence and delirium tremors in 1994.  He also complained 
of having difficulty sleeping, nightmares, depression, 
anxiety, and irritability.  He reported that while in the 
Navy he saw two ships destroyed in Vietnam.  (See October 
2001 VAOPT record).  He had a variety of psychiatric 
diagnoses (schizophrenia, PTSD, obsessive compulsive disorder 
(OCD)), but according to a May 1999 VAOPT record, he had 
never been sober long enough for a diagnosis to be clarified.  
In October 2001, a psychiatric evaluation indicated that he 
had paranoid schizophrenia and severe anxiety disorder.  The 
psychotic features were thought to be dominant and interfered 
with assessing PTSD.  In December 2001, Dr. Gerrard, a 
clinical psychologist at the VA, opined that the veteran met 
the criteria for a DSM-IV diagnosis of PTSD.  

A September 2002 note from Dr. Rossman, a VA physician, 
indicates she believed the onset of the veteran's mental 
illness was in the mid 1970s.  Dr. Gerrard also noted, in 
September 2002, after reviewing his SMRs, that his history 
was compatible with long term mental illness.  

Even though the veteran was not diagnosed with a specific 
psychiatric disorder during his military service, he did 
complain of anxiety and was treated with Librium.  In 
hindsight, the evidence suggests that this may have been the 
onset of his current psychiatric disorder.  The delay in a 
clear diagnosis is also explained by the fact that he was 
severely alcohol dependent for a number of years.  It was not 
until he stopped drinking (in 2000 or 2001) that a 
psychiatric diagnosis could be clearly ascertained.  So this 
evidence supports his assertion that his psychiatric disorder 
was incurred during his military service.   

In addition, the evidence also supports the veteran's claim 
for PTSD.  As mentioned, he received a Combat Action Ribbon, 
which indicates he engaged in combat with the enemy.  (See DD 
Form 215 submitted by him in January 2005).  So his lay 
statements regarding witnessing two ships attacked in Vietnam 
and attempting to rescue survivors are considered sufficient 
evidence of an in-service stressor.  (See December 2002 
statement submitted by the veteran).  See also, 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d); Zarycki, 6 Vet. App. at  98.  

For these reasons, the Board determines that the veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is granted.




Entitlement to Service Connection for Diabetes Mellitus

The veteran was diagnosed with diabetes mellitus sometime 
after his discharge from military service.  In June 1998, he 
was admitted to a VA hospital for delirium tremors and a 
history of diabetes mellitus was noted.  VAOPT records from 
October 2001 through 2003 also indicate ongoing treatment for 
diabetes mellitus.

In April 2002, the RO requested confirmation of the veteran's 
service in Vietnam.  (See Personnel Information Exchange 
System (PIES) print-out dated May 2002).  In response, it was 
determined he served in Vietnam from February 6, 1973, to 
February 7, 1973, and from March 11, 1973, to March 20, 1973.  
His personnel records indicate he was assigned to the U.S.S. 
McCaffrey from January 1973 to October 1973.  During February 
and March 1973, the U.S.S. McCaffrey performed missions off 
the coast of Vietnam.  (See Response from the U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly 
known as the Center for Unit Records Research (CURR)) 
received in September 2005)).  During this time period, he 
said that he had to perform some harbor patrols, which 
involved patrolling through brush and jungle-like growth that 
seemed dead.  (See December 2002 statement by the veteran).  
He said he was told the area was sprayed and therefore easier 
for reconnaissance.  He also said they went ashore on liberty 
to some of the small villages.  

Although the PIES response does not clearly state that the 
veteran served in the Republic of Vietnam during these time 
periods (as opposed to in waters contiguous to Vietnam), the 
Board finds it logical to conclude that this was the case 
given the short time periods involved (one day in February 
and nine days in March).  The U.S.S. McCaffrey was in the 
coastal waters throughout this entire time period.  
Regardless, since he is a combat-veteran his lay statements 
regarding these events are sufficient proof so long as they 
are consistent with the circumstances, conditions, or 
hardships of his service.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 
§ 3.304(d).  The Board finds that his lay statements are 
consistent, and therefore service connection for diabetes 
mellitus is presumed to have been incurred as a result of his 
service in the Republic of Vietnam.  See 38 U.S.C.A. 1116; 38 
C.F.R. 
§§ 3.307(a)(6), 3.309(e).  
Entitlement to Service Connection for an Eye Condition 
Due Exposure to Ionizing Radiation

From April 1977 until the veteran retired in January 1989, he 
was a non-destructive testing radiation worker and was 
exposed to ionizing radiation.  He was issued a film badge to 
monitor the level of his exposure.  The records of his 
occupational exposure indicate that at the time he retired 
from the military he had been exposed to .193 REM.  According 
to his records, the permissible level over his lifetime is 
125.000 REM.  So he was not exposed at levels considered 
dangerous to his health.

The veteran's SMRs indicate that in March 1977 and 1978, his 
eyes were normal with 20/20 visual acuity in each eye.  In 
February 1982, a routine slit lamp eye examination indicated 
he had punctate opacities caused by an infection in the right 
eye.  In April 1987, he complained of a recurrent "sand-
like" irritation in his right eye.  The assessment was that 
it was of viral etiology.  Subsequent eye examinations make 
no mention of an eye irritation or infection.  The December 
1988 report of the physical examination given prior to his 
retirement indicates that his eyes were normal.  The visual 
acuity in both eyes was 20/20, but it was noted that he had a 
refractive error and corrective glasses were being ordered.

As an initial matter, the Board must consider whether the 
veteran actually has a current eye disability as defined 
under VA statute and regulation.  The medical evidence does 
not indicate he current has an eye condition other than the 
noted refractive error.  Although he had an infection in his 
right eye during service, this condition presumably resolved 
since it is was not noted on the report of the physical 
examination given prior to his retirement, and has not been 
noted since.  Furthermore, refractive error of the eye is not 
considered a disease or injury within the meaning of 
applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9.  So, 
as a matter of law, this cannot be service connected.  And 
since there is no other evidence confirming that he currently 
has some other sort of eye condition, he has no valid claim.  
See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Degmetich v. Brown, 104 F.3d 1328 (1997); and Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  See, too, Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'" 
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

For these reasons, the claim for service connection for an 
eye condition due to exposure to ionizing radiation must be 
denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claims for service connection for an acquired psychiatric 
disorder (to include PTSD) and diabetes mellitus are granted.

The claim for service connection for an eye condition due to 
exposure to ionizing radiation is denied.


REMAND

The veteran claims that he has residuals of being exposed to 
asbestos during his military service.  His personnel records 
indicate that he worked in hull maintenance during the early 
1970s.  Specifically, he was assigned to the repair division 
of the pipe shop.  Therefore, one can assume he was at risk 
for asbestos exposure.  In fact, his SMRs indicate he was 
given routine asbestos physical examinations throughout his 
military career.  The reports of these examinations indicate 
that he did not have any respiratory problems during service.  
Nonetheless, he has stated that he currently has shortness of 
breath.  The fact that he did not have these symptoms during 
service is not necessarily detrimental to his claim because 
the latency period for asbestos-related diseases varies from 
10-45 years or more between first exposure and development of 
disease.  See VA Adjudication Procedure Manual, M21-1, part 
VI, para. 7.21(b)(1) and (2) (Jan. 31, 1997).  

Given the fact that there is a high likelihood that the 
veteran was exposed to asbestos during service and that he 
has complained of shortness of breath, a VA examination is 
needed to determine whether he currently has an asbestos-
related disease.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (The duty to assist provisions of the VCAA 
includes the duty to provide medical examinations or obtain 
opinions if it is determined necessary to decide a claim.)  
As mentioned previously, without proof of present disability, 
there can be no valid claim.  Brammer, 3 Vet. App. at 225.  

The Board observes that the veteran's claim for service 
connection for a respiratory disorder is further complicated 
by the fact that he has smoked 1-2 packs of cigarettes per 
day since the 1960s.  So this must be taken into account 
given his current complaints of shortness of breath.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to 
determine whether he currently has 
an asbestos-related lung disorder.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction 
with the examination.  The examiner 
must note that he or she has 
reviewed the claims file.  All 
necessary special studies or tests 
are to be accomplished, to include 
testing the veteran's sputum for 
evidence of asbestos fibers, high 
resolution x-rays and a computerized 
tomography scan if determined by the 
examiner to be necessary to obtain a 
fully informed diagnosis.  

After a review of the examination 
findings and the entire evidence of 
record, the examiner should render 
an opinion as to whether the veteran 
has asbestosis, or any other 
asbestos- related lung disorder, 
and, if so, whether it is related to 
his military service, including any 
in-service asbestos exposure.  If no 
such disability is found, or no link 
to military service is found, such 
findings and conclusions should be 
affirmatively stated and explained, 
and a complete rationale for any 
opinion expressed should be included 
in the examination report. 

If no opinion can be rendered, 
without resorting to 
pure speculation, explain why this 
is not possible. 

2.  Review the claims file.  If any 
development is incomplete, including 
if the examination report does not 
contain sufficient information to 
respond to the questions posed, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 
(1998). 

3.  Then readjudicate the veteran's 
claim in light of the additional 
evidence obtained.  If it is not 
granted to his satisfaction, prepare 
an SSOC and send it to him and his 
representative.  Give them time to 
respond before returning the case to 
the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted as to this issue.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


